300 S.W.3d 626 (2010)
Wesley SUMMERS, Appellant,
v.
BOARD OF ZONING ADJUSTMENT, Lafayette County Commission, and Joan Fahrmeier, in her Official Capacity as Zoning Administrator of Lafayette County, Respondents.
No. WD 70577.
Missouri Court of Appeals, Western District.
January 19, 2010.
J. Armin Rust, Richmond, MO, for Appellant.
Kellie Wingate Ritchie, Prosecuting Attorney, Kristen L. Jennings, Assistant Prosecuting Attorney, Lexington, MO, for Respondents.
Before Division III: JAMES E. WELSH, P.J., and MARK D. PFEIFFER and KAREN KING MITCHELL, JJ.

Order
PER CURIAM.
Wesley Summers appeals from the decision of the Lafayette County Zoning and Planning Board ("Board"), which found that Summers had violated the Lafayette County Zoning Regulations. We hold that the Board's Order was supported by substantial evidence on the whole record, and we therefore affirm. Rule 84.16(b).